PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/027,168
Filing Date: 21 Sep 2020
Appellant(s): SCHWARZ et al.



__________________
Manu Bansal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/24/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/24/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection of claims 1-30 under 35 U.S.C. §103(a) as allegedly being unpatentable over Divorra Escoda et al. (U.S. Patent Pub. No.US 20100135387 A1, hereinafter “Divorra”) in view of Lee et al. (U.S. Patent Pub. No. 20120008676 A1, hereinafter “Lee”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claims 1- 30 on the ground of nonstatuatory double patenting as being unpatentable over patented claims of US Patent No. 10382777 in view of Lee.
Appellant filed terminal disclaimer that was approved on 06/25/2021, overcoming this rejection.

(2) Response to Argument
With Regards to Appellant’s arguments 1, 1.a and 1.b, 
Appellant argued in substance that certain limitations are not taught by Divorra. A details analysis and explanation of the prior art with respect to those limitations are presented below. The explanations are given within the parentheses.




Divorra teaches with respect to claim 1

a decoder configured to:
extract, from the data stream, first information associated with a coding block of the video, wherein the first information has first and second states [(the indication of the “merge enable SKIP mode” {para 76 and Fig.8 of Divorra} teaches the first information. Given that this is an encoding {para 67}/decoding mode, decoders have to get the indication to decode in proper mode from the encoder through the bitstream. Also, the decoder merge flag {Numeral 820} constitutes part of that indication, with among other things. Furthermore an extracting indication is for an encoding mode would have been obvious to an ordinary skill in the art, as seen from Lee para Fig.11 and para 10, where SKIP mode indication is extracted from the bitstream for SKIP mode)] , the first state indicates that (1) the coding block is to be reconstructed based on a coding parameter of a first merge candidate coding block  [(when it is merge enabled SKIP mode, it decodes merge direction {numeral 835 of Fig.8 of Divorra}. the merge direction indicates use of merge candidate {para 6 of Divorra “A signal of a merge direction is used to indicate to which block the current block is merged to, when the current block has more than one possible merging candidate.” })] and (2) the coding block is to be reconstructed without residual data [(“merge enable SKIP mode” is a SKIP mode. In a SKIP mode residue is omitted {para 3} )] , 

wherein when the first information is in the first state, extract, from the data stream, second information associated with the coding block, the second information identifying the first merge candidate coding block, and reconstruct the coding block based on the coding parameter of the first merge candidate coding block identified by the second information, [(when it is merge enabled SKIP mode, it decode merge direction {numeral 835 of Fig.8 of Divorra}, please see the explanation above. The whole point of decoding is to reconstruct encoded data. unit 425 of Fig.4 in the decoder is  performing the reconstruction)] 

when the first information is in the second state, extract, from the data stream, residual data [(Divorra’s teaching of “in the case of SKIP mode, the residue is set to zero.” {Divorra para 3}. Because in ordinary prediction encoding and decoding residue is the norm Divorra’s Fig.3 output of 385 is residue, because it the residue left after subtracting the prediction data {397} from the image {310}. This residue is being encoded through boxes 325, 345, 390 and goes to the bitstream, in the decoder side unit 425 of Fig.4 performing the reconstruction, i.e. opposite of encoding. Appellant’s Background also describes this common procedure {para 3 of Appellant’s published specification)]  and third information associated with the coding block, the third information having its first and second states of prediction coding [(Examiner relied upon Lee for this portion; Divorra’s second state is related to a mode where the SKIP mode is not performed. Lee teaches when SKIP mode is not performed {Lee Fig.11 skip_flag  is “0” in box 111} extracting a third information {box 114 merging_flag that has two states})] 
reconstruct, in accordance with the prediction coding, the sub-block based either on the residual data and the set of coding parameters associated with the second merge candidate coding block, or the residual data and the coding parameter associated with the sub-block extracted from the data stream [(please see the description above and note the whole point of decoding is to reconstruct. The decoder side unit 425 of Fig.4 performing the reconstruction, with prediction information from one of 460 or 497)] 

Similar analysis holds for other independent claims.

With Regards to Appellant’s arguments 1.a  Divorra fails to teach or suggest the claimed “first information” and “second information”
As explained above Divorra teaches “first information” and “second information”.

Examiner respectfully disagrees, Divorra acknowledge/analyze the drawback or challenge in using merge in SKIP mode {para 3 & 6} then come up with a SKIP mode where merge flag is used that involved innovative decision-making tradeoff [(see para 7, “merge enable SKIP mode” in para 76. Merge enable SKIP mode is described in Fig.8, where merge flag is used in 820 and merge direction is used in 835 )]  . In Fig.8 Divorra introduced additional steps of checking first block {840} and decoding implicitly coded motion data {845}, but these are additional elements and does not forbid decode merge flag {820} and merge direction {835}. 

It should be noted here that Appellant also describing ways to increase efficiency in a combination of merging and skip mode usage {Appellant’s published specification para 7, 5}

With Regards to Appellant’s arguments 1.b. Divorra fails to teach or suggest “when the first information is in the second state, extract, from the data stream, residual data and third information associated with the coding block”

In rejecting the claim, examiner acknowledged Divorra is silent about “third information associated with the coding block” and relied upon Lee for this.

Examiner respectfully disagrees as explained above Divorra teaches ““when the first information is in the second state, extract, from the data stream, residual data” and Lee teaches “third information associated with the coding block”

Appellant additionally argued that just because Divorra teaches no residual in SKIP mode, does not mean it will extract residue for data stream, when it is not in a SKIP mode.

Examiner respectfully disagrees, and argues that this is obvious from Divorra’s teaching of “in the case of SKIP mode, the residue is set to zero.”. Because in ordinary prediction encoding and decoding residue is the norm. This also can be understood from Divorra’s Fig.3. The output of 385 is residue, because it is the remaining left after subtracting the prediction data {397} from the image {310}. This residue is being encoded through boxes 325, 345, 390 and goes to the bitstream, in the decoder side 425 of Fig.4 performing the reconstruction, i.e. opposite of encoding. Appellant’s Background also describes this common procedure of encoding residue {para 3 of Appellant’s published specification}.



With Regards to Appellant’s arguments 1.c. The Final Office Action failed to provide a motivation to combine or modify the references
Appellant argued in substance that, there is no relation to Divorra’s second state to merging flag of Lee

Examiner respectfully disagrees and argues that, Divorra’s second state is related to a mode where the SKIP mode is not performed. Lee teaches when SKIP mode is not performed [(Lee Fig.11 skip_flag  is “0” in box 111)] extracting a third information [(box 114 merging_flag that has two states)]  associated with the coding block, the third information having its first and second states of prediction coding. Divorra is describing the details of how to handle merging when it is SKIP mode. Lee is teaching how to handle merging when it is NOT in SKIP mode. Therefore, the two teaching are directly related and fit each other seamlessly. 

Appellant argued in substance that, there is no indication that “in combination perform the same task”
Examiner respectfully disagrees, as explained in the previous section they are both dealing with SKIP, non-SKIP and merge in a video coding and in combination would performs the same task in the combination. 

Appellant argued in substance that given that Divorra itself describes the merge flag it would be superfluous to modify it using Lee’s merging operation.
Examiner respectfully disagrees, as explained above Divorra is describing the details of how to handle merging when it is SKIP mode. Lee is teaching how to handle merging when it is NOT in SKIP mode, therefore they are tackling two different paths. In other word Divorra would get the merge flag of a block that is in SKIP mode, on the other hand Lee would get the merge flag of another block that is coded without SKIP mode.
Therefore Appellant’s arguments are not persuasive.

With Regards to Appellant’s arguments 2. Dependent Claims 4, 13, 22, and 30 are not obvious over Divorra and Lee
Appellant’s argued in substance that Lee fails to teach the claimed “depth map”.  
Examiner respectfully disagrees and argues that depth map is cursorily mentioned in the Instant specification only once in para 87 {published specification}. From para 87 and Fig.7B, 

Therefore, Appellant’s arguments are not persuasive.


With Regards to Appellant’s arguments 3. Dependent Claims 9 and 18 are not obvious over Divorra and Lee
Appellant’s argued in substance that Lee fails to teach the additional limitation of the claim.
Examiner respectfully disagrees, and argues Divorra teaches the additional limitation
generate a predicted coding sub-block based on the set of coding parameters associated with the second merge candidate coding block, or the extracted coding parameter associated with the sub-block, and reconstruct the coding sub-block based on the predicted coding sub-block to obtain a portion of the video. [(please note the alternatives “or” in the limitation. Para 6 of Divorra teaches sub-block coding. Prediction and reconstruction of image block using extracted coding parameter has already been discussed with respect to claim 1 {see Fig.4; prediction by unit 460 and 470 and reconstruction at 425}. Reconstructing an image/block/sub-block indicates it is a portion of video)] 





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426    
                                                                                                                                                                                                    Conferees:
/Jared Walker/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.